Citation Nr: 0702884	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-43 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for bilateral pes planus, status bunionectomy and 
arthroplasty of the left foot and severe hammertoes of the 
right foot, 2nd and 3rd metatarsophalangeals.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Veteran represented by: Louis M. DiDonato, Esq.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1954 to August 
1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of August 2002 and April 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

The veteran failed to appear for a March 2006 scheduled 
hearing and there was no request by the veteran to reschedule 
the hearing.  Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the a December 2004 letter, the veteran's attorney 
indicated that the veteran has pain due to his bilateral pes 
planus, status bunionectomy and arthroplasty of the left foot 
and severe hammertoes of the right foot, 2nd and 3rd 
metatarsophalangeals which was not noted on his VA 
examination.  Additionally, the veteran's attorney stated 
that orthopedic devices do not improve his feet.  The 
attorney also indicated that the veteran was receiving 
treatment with Dr. Davies.  Though in a January 2005 written 
communication, the veteran stated that he had made 
arrangements to pick up these records and have them hand 
delivered to the RO, these records are not associated with 
the claims file.  

In the same December 2004 letter, the veteran's 
representative indicated that the veteran was abandoning his 
TDIU claim.  It is unclear if this was meant to be a 
withdrawal of the TDIU issue under the requirements set forth 
at 38 C.F.R. § 20.204 (2006).  Additionally, the Board notes 
that subsequently, during the course of the appeal, service 
connection was granted for diabetes.  Accordingly, 
clarification as to the status of the TDIU issue is 
requested.
  
Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All VCAA requirements must be 
contained in one letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  Clarify the status of the veteran's 
claim for TDIU, i.e., whether the December 
2004 letter withdrew the issue.

3.  Request all recent treatment records 
from Dr. Davies related to the bilateral pes 
planus, status bunionectomy and arthroplasty 
of the left foot and severe hammertoes of 
the right foot, 2nd and 3rd 
metatarsophalangeals.  If these records are 
not available, this should be noted in the 
claims file. 

4.  After completion of #1 and #2, please 
schedule the veteran for a VA examination.  
The claims file should be made available to 
the examiner prior to the examination.   
Specifically, the examiner should comment on 
whether the veteran's bilateral pes planus 
shows pronounced symptoms characterized by 
marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
achillis on manipulation; or if the 
condition is not improved by orthopedic 
shoes or appliances.  The examiner is 
specifically asked to comment on any pain 
the veteran experiences upon ambulation and 
whether the current service-connected 
condition contributes to the instability and 
ambulation difficulties noted in recent VA 
treatment records.  Additionally, the 
examination report must also address any 
weakened movement, including weakened 
movement against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and provide 
an opinion as to how these factors result in 
any limitation of motion.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

5. After undertaking any other development 
deemed essential in addition to that specified 
above, the RO/AMC should re-adjudicate the 
veteran's claim. If the benefit sought on 
appeal remains denied, the veteran should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran of 
all relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. § 3.655.  
He should also be afforded the opportunity to 
respond to that supplemental statement of the 
case before the claim is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



